DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/04/2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 09/04/2020. As directed by the amendment: claim 1 has been amended; claims 5-15 have been canceled; and no new claims have been added. Thus, claims 1-4 and 16-17 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) rejections previously set forth in the office action mailed 03/05/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with David Parker on 02/10/2021. 
The application has been amended as follows: 
Claim 1 is amended as follows:
A dermal injector system, comprising an injection device and a separate control unit: 
a) the injection device having a plunger, a proximal end, and a distal end, wherein the injection device having an injector arranged for mechanical communication with at least one needle, a cartridge arranged to hold at least one injectable material within a chamber, where the injected material is configured to be injected through the at least one needle, a delivery mechanism which allows the at least one needle to be moved from a retracted position to an extended position and independently change a volume of the chamber to expel the injectable material through the at least one needle, where the delivery mechanism is configured to independently move the plunger and the at least one needle toward the distal end of the device, the delivery mechanism comprising a distal drive that is movable relative to the proximal end of the device, a proximal drive that is stationary relative to the proximal end of the device and a threaded rod that joins the proximal and distal drives and the plunger, wherein the threaded rod extends through the proximal drive and through the distal drive and terminates at its distal end upon contact with the plunger; and wherein the distal drive and the proximal drive are adjacent to one another when the at least one needle is in a retracted position; and wherein the distal drive and the proximal drive are separated from one another when the at least one needle is in an extended position, a first sensor arranged to detect information associated with a position of the at least one needle, a second sensor arranged to detect information associated with the cartridge, and a communication interface; and 
b) the control unit in communication with the injection device through the communication interface, the control unit including a processor, and a memory arranged to store processor-executable instructions.

Allowable Subject Matter
Claims 1-4 and 16-17 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record(s) is/are Hanson et al. (US 2015/0209505) and Bokelman et al. (US 2014/0012229).
Regarding claim 1, Hanson/Bokelman fails to disclose/teach among all the limitation or render obvious a dermal injector system comprising an injection device and a separate control unit wherein the injection device comprises a distal drive that is movable relative to the proximal end of the device; a proximal drive that is stationary relative to the proximal end of the device, and a threaded rod that joins the proximal and distal drives and the plunger, wherein the threaded rod extends through the proximal drive and through the distal drive and terminates at its distal end upon contact with the plunger, wherein the distal drive and the proximal drive are adjacent to one another when the needle is in a retracted position and wherein the distal drive and the proximal drive are separated from one another when the needle is in an extended position, in combination with the total structure and function as claimed. 
Hanson only discloses a drug delivery device comprising a delivery control mechanism 500 (fig. 3) that is stationary relative to the proximal end of the device and a biasing member 122 (fig. 3) that is movable relative to the proximal end of the device and a plunger 110A/B/C configured to force a drug substance out of a drug container 50 (figs. 4A-6). 
Bokelman only discloses an automatic injector comprising a drive control mechanism 104 with a motor 106 that is stationary relative to the proximal end of the device, a drive screw 114 that is rotatable relative to the proximal end of the device, a plunger rod 66, and a plunger 64 (figs. 11A-15B).
No combination of prior art was found to teach or suggest each and every element of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783